                Case 2:19-cr-00225-JAM Document 20 Filed 09/30/20 Page 1 of 3


 1 COSCA LAW CORPORATION
   CHRIS COSCA (SBN 144546)
 2 1007 7th Street, Suite 210
   Sacramento, CA 95814
 3 (916) 440-1010

 4 Attorney for Defendant
   EVAN PALMER
 5

 6

 7                            IN THE UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          2:19-CR-00225 JAM
11                               Plaintiff,             STIPULATION AND ORDER TO
                                                        EXCLUDE TIME AND CONTINUE
12   v.                                                 STATUS CONFERENCE
13   EVAN PALMER                                        Date: October 6, 2020
                                                        Time: 9:15 a.m.
14                               Defendant.             Judge: Hon. John A. Mendez
15

16

17                                            STIPULATION
18         The parties hereto, by and through their counsel of record, hereby stipulate as follows:
19
           1.      By previous order, the court set this matter for a status conference on October 6,
20
                   2020.
21
           2.      By this stipulation, defendant now moves to vacate this date and reset the status
22

23 conference for December 1, 2020.

24         3.      The parties further stipulate to exclude time between October 6, 2020 and December

25 1, 2020 under Local Code T4.

26         3.      The parties agree and stipulate, and request that the Court find the following:
27
           a.      Discovery in this case consists of 10,283 bates stamped materials. Counsel for
28
     USA v. EVAN PALMER
     2:19-CR-00225-JAM
                  Case 2:19-cr-00225-JAM Document 20 Filed 09/30/20 Page 2 of 3

     defendant requires additional time to analyze the discovery, review case materials with his client,
 1
     conduct appropriate investigation, perform necessary legal research, clarify client options, and to
 2

 3 otherwise prepare for trial if necessary.

 4          b.       Counsel for defendant believes that failure to grant this request would deny him the
 5 reasonable time necessary for effective preparation, taking into account the exercise of due

 6
     diligence.
 7
            c.       The Government does not object to the continuance.
 8
            d.       Based on the above-stated findings, the ends of justice served by continuing the case
 9

10 as requested outweigh the interests of the public and the defendant in a speedy trial as prescribed by

11 the Speedy Trial Act.

12          e.       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
13 seq., within which trial must commence, the time period October 6, 2020 to December 1, 2020,

14
     inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A) and B(ii) and (iv),
15
     corresponding to Local Code T4, because it results from a continuance granted by the Court at
16
     defendant’s request on the basis of the Court's finding that the ends of justice served by taking such
17

18 action outweigh the best interest of the public and the defendants in a speedy trial.

19          5.       Nothing in this stipulation and order shall preclude a finding that other provisions of

20 the Speedy Trial Act dictate that additional time periods are excludable from the period within which

21
     a trial must commence.
22
     IT IS SO STIPULATED.
23

24

25 DATED:            September 30, 2020 /s/ Shelley Weger
                                        SHELLEY WEGER
26                                      Assistant United States Attorney
27

28
     USA v. EVAN PALMER
     2:19-CR-00225-JAM
              Case 2:19-cr-00225-JAM Document 20 Filed 09/30/20 Page 3 of 3


 1
     DATED:      September 30, 2020 /s/ Chris Cosca _______________________
 2                                  CHRIS COSCA
                                    Counsel for Defendant
 3                                  EVAN PALMER
 4

 5

 6

 7

 8

 9
                                          ORDER
10

11
     DATED: September 30, 2020                      /s/ John A. Mendez
12                                                  HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     USA v. EVAN PALMER
     2:19-CR-00225-JAM
